Beasley, Judge,
dissenting.
I respectfully dissent. Not only did Derry not violate any published policy of the Department of Corrections or the prison, but even if his brief response to Bostic had, it was protected First Amendment speech.
Derry, a correctional officer at Wayne prison, observed fellow officer Roberson ask inmate Bostic why he showed up to lunch without his belt. Bostic stated it was lost. Known as an “aggressive” officer, Roberson threatened that if the belt were found in Bostic’s belongings, he would write him up. When a search of the belongings turned up no belt, Roberson filed a disciplinary action against Bostic *630anyway. Feeling Roberson was harassing Bostic, Derry followed procedure by reporting his observations to the shift supervisor, who stated he would handle the matter. The supervisor did nothing.
Preparing his defense to the disciplinary charge, Bostic approached Derry to determine if he agreed with Bostic that Roberson’s actions were harassment. Derry responded truthfully that he agreed, and the conversation ended. Once the Department assigned an investigator to the matter, Bostic informed him of the conversation with Derry. The investigator did not ask Derry about it, although he included the comment in his report to the same shift supervisor who had ignored Derry’s report of the harassment. Derry was not named as a witness for the upcoming disciplinary hearing.
During the disciplinary hearing, Bostic informed the hearing officer of the conversation with Derry. The hearing officer suspended the proceedings until Derry arrived at work that day and then called him in to testify, whereupon Derry confirmed the conversation. In the written statement he was later asked to prepare, he included that he reported all this to the shift supervisor. Based on Derry’s testimony, the hearing officer reduced the charge against Bostic and issued a verbal warning only.
But the matter was not over for Derry. The hearing officer reported the testimony to Derry’s superior, who terminated Derry for violating the Department’s prohibition against correctional officers having interpersonal dealings with inmates. Arguing that he had not violated any rule and that his First Amendment rights were being violated, Derry appealed to the State Personnel Board, which affirmed the termination. Wayne County Superior Court reversed on different constitutional grounds, holding that since the inmate had a right to gather information (just as does the investigating officer) to meet the disciplinary report that had been lodged against him, so too the witness had a correlative right to answer truthfully when asked his opinion of what he witnessed. Such a response could not be prohibited as “personal association” with an inmate because it related to the fair operation of the prison. This Court accepted discretionary review.
1. A superior court reviewing the actions of the State Personnel Board follows OCGA § 45-20-9 (m), which provides: “The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the board as to the weight of the evidence on questions of fact. The court may affirm the decision or order of the board or remand the case for further proceedings. The court may reverse the decision or order of the board if substantial rights of the petitioner have been prejudiced because the board’s findings, inferences, conclusions, decisions, or orders are:
*631“(1) In violation of constitutional or statutory provisions;
“(2) In excess of the statutory authority of the board;
“(3) Made upon unlawful procedure;
“(4) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or
“(5) Arbitrary, capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion.”4
The court reversed, holding the Board’s decision violated the inmate’s due process rights to investigate and Derry’s correlative right to respond truthfully. The judgment should be affirmed because Derry violated no rule and if he did, his termination violated his constitutional right of free speech. “[A] trial court’s ruling will be affirmed if it is right for any reason.”5
2. The Board’s conclusion that Derry violated a Department rule or regulation is clearly erroneous in view of the reliable, probative, and substantial evidence of record. The charge against Derry read: “In involving yourself in a personal conversation with an inmate in which you revealed information involving a fellow officer you violated the Department’s prohibition against interpersonal dealings with an inmate. . . .”
In making regulations, the Department necessarily must consider “the State’s interests in prison safety and security.”6 The regulation that Derry allegedly violated provides: “Employees shall not, without the express written approval of the appropriate Deputy Commissioner, maintain personal association with, engage in personal business or trade with, or engage in non job-related correspondence with, or correspond in behalf of or for, known inmates, active probationers, or parolees.”7
This regulation does not prohibit conversations between inmates and correctional officers. The Department’s own witnesses and documents affirmed that correctional officers are expected to converse with inmates on matters of prison business. The focus of this rule is to prevent personal or business associations or dealings between inmates and correctional officers, and to keep written communications with inmates restricted to prison business.
Derry responded to Bostic about an incident that Derry had witnessed and that had resulted in a disciplinary charge against Bostic, a matter of prison business. This was not a personal or business association or dealing, nor was it an interchange of written communica*632tions about non-prison business. The Board clearly erred in concluding this conversation violated the regulation.
In its decision the Board cited a statement found on the back of Derry’s identification card, in which he agreed to “no personal or business dealing with inmates. . . .” Derry’s conversation was not a business dealing nor a personal dealing with Bostic. It was a conversation related to the charge filed against Bostic, who was quite properly preparing his defense by talking with a witness to the incident.
The Board further quoted from a Code of Ethics, which prohibited correctional officers from discussing, condemning, or criticizing other staff performance or institutional business affairs with an inmate. The Board and the majority opinion focus on this prohibition in finding that Derry violated policy. But the Department twice conceded during the proceedings below that this Code of Ethics had been superseded by the prison’s Standards of Conduct and General Post Orders, both of which documents predated the incident and neither of which contained a similar prohibition. At most the General Post Orders prohibited conversations with inmates “that involve the low rating of the Administration. . . .” But the term “administration” generally refers to the executive management of an institution, not the day-to-day dealings between front-line officers and inmates.8 And in these particular post orders not only is the term capitalized, indicating a body of executive management, but the final page of the orders confirms that administration refers to the warden and other executives who manage the prison. It does not refer to a fellow correctional officer.
Derry cannot be condemned for violating a superseded Code of Ethics, and he did not violate the then-current policies of the Department or of the prison.
3. Even if Derry’s conversation could be considered a violation of policy, Derry raised at every stage of the proceedings below that such would violate his federal First Amendment right to free speech. He has reasserted that argument here.
“A state may not demote or discharge a public employee in retaliation for protected speech. [The Eleventh Circuit] has developed a four-part test to determine whether an employee suffered such retaliation. First, a court must determine whether the employee’s speech may be fairly characterized as constituting speech on a matter of public concern. If so, the district court must weigh the employee’s first amendment interests against the interest of the state, as an employer, in promoting the efficiency of the public services it performs through its employees. Should the employee prevail on the bal*633ancing test, the fact-finder determines whether the employee’s speech played a substantial part in the government’s decision to demote or discharge the employee. Finally, if the employee shows that the speech was a substantial motivating factor in the employment decision, the state must prove by a preponderance of the evidence that it would have reached the same decision even in the absence of the protected conduct.”9
It is undisputed that the reason Derry was terminated was his brief conversation with Bostic. The Department made no claim that it would have terminated Derry absent the statement. Thus, only the first two factors are at issue here. Both issues are a question of law to be determined de novo by this Court.10
To determine whether the speech touches a matter of public concern requires “examining the content, form and context of the speech.”11 “The courts have consistently recognized statements that relate to actual or potential wrongdoing of a public official ... as involving matters of public concern. See Bryson v. City of Waycross, 888 F.2d 1562 (11th Cir. 1989); Morales v. Stierheim, 848 F.2d 1145 (11th Cir. 1988) [cits.]; Eilandl v. City of Montgomery, 797 F2d 953, 956-957 (11th Cir. 1986)].”12 Indeed, “a core concern of the first amendment is the protection of the ‘whistle-blower’ attempting to expose government corruption.”13 Further, statements that do not advance an employee’s personal self-interest but the interests of others are speech that touches upon a public concern.14 Helpful in this analysis is whether the employee “spoke on behalf of the public as a citizen, or whether the employee spoke for herself as an employee.”15 Statements made in response to legitimate investigations fall in the public concern/citizen arena.16
Harassing an inmate is wrongdoing by a correctional officer and thus a matter of public concern. Derry followed prison procedure in immediately reporting this matter to his superior. Derry did not vol*634unteer this information to the inmate but only responded to a routine investigation by the inmate to prepare his defense on the charge brought by the offending officer. Derry’s statement in no way advanced his personal interest, but was a truthful reply that placed him at odds with a colleague. Derry was speaking on a matter of public concern.
Decided December 4, 1998
Thurbert E. Baker, Attorney General, Jeffrey L. Milsteen, Deputy Attorney General, Susan L. Rutherford, Dennis R. Dunn, Senior Assistant Attorneys General, Bryan K. Webb, Assistant Attorney General, for appellant.
*6344. The second test weighs the employee’s first amendment interests against the interest of the state (as an employer) in promoting the efficiency of the public services it performs through its employees.17 “We must consider several factors . . ., including: (1) whether the speech at issue impedes the government’s ability to perform its duties efficiently, (2) the manner, time and place of the speech, and (3) the context within which the speech was made.”18
Bryson found the employee’s interests were outweighed where a policeman made repeated bitter comments about the police chief to all who would listen in the department.19 Such speech was indisputably disruptive and impeded the government’s ability to perform its duties efficiently, as it severely undermined morale, created disharmony, and caused some officers to skirt the police station to avoid confrontation. Similarly, in Morris v. Crow20 and Hansen v. Soldenwagner21 the speech, though it concerned a public matter, was broadcast by the employee in such an abusive, vulgar, and obnoxious manner that the government’s provision of efficient services was severely impeded.
Such is not the case here. As in Tindal,22 there is no evidence that Derry’s statement in fact inhibited either his work or the work of the prison. His single truthful response to an inmate’s question regarding an incident for which he faced discipline and to which Derry was a witness did not disrupt the security of the prison. Instead, it facilitated the discovery of the truth at the hearing on that charge.
The superior court’s judgment is correct.
Richard D. Phillips, for appellee.

 See State Personnel Bd. v. Morton, 198 Ga. App. 845, 847 (1) (403 SE2d 455) (1991).


 (Citations and punctuation omitted.) Holland v. State, 232 Ga. App. 284, 285 (2) (501 SE2d 829) (1997).


 Washington v. Harper, 494 U. S. 210, 223 (110 SC 1028, 108 LE2d 178) (1990).


 OCRR § 125-2-1-.07 (d).


 See Black’s Law Dictionary (5th ed.), p. 41 (1979).


 (Citations and punctuation omitted.) Morgan v. Ford, 6 F3d 750, 753-754 (11th Cir. 1993); see Rankin v. McPherson, 483 U. S. 378 (107 SC 2891, 97 LE2d 315) (1987); Pickering v. Bd. of Ed., 391 U. S. 563, 568 (88 SC 1731, 20 LE2d 811) (1968); Bryson v. City of Waycross, 888 F2d 1562, 1565-1566 (11th Cir. 1989).


 Watkins v. Bowden, 105 F3d 1344, 1353 (11th Cir. 1997); Waters v. Chaffin, 684 F2d 833, 837, n. 10 (11th Cir. 1982).


 (Citations omitted.) Cooper v. Smith, 89 F3d 761, 765 (11th Cir. 1996).


 Johnson v. Waters, 970 FSupp. 991, 999 (M.D. Ala. 1997); see Abernathy v. City of Cartersville, 642 FSupp. 529, 533 (N.D. Ga. 1986).


 Bryson, supra, 888 F2d at 1566; Fikes v. City of Daphne, 79 F3d 1079, 1084 (11th Cir. 1996); see Cooper, supra, 89 F3d at 765.


 Tindal v. Montgomery County Comm., 32 F3d 1535, 1540 (11th Cir. 1994); see Cooper, supra, 89 F3d at 765-766; Morgan, supra, 6 F3d at 754-755.


 (Citations omitted.) Morgan, supra, 6 F3d at 754.


 Cooper, supra, 89 F3d at 765; Fikes, supra, 79 F3d at 1083-1084.


 Bryson, supra, 888 F2d at 1565.


 (Citations and punctuation omitted; emphasis in original.) Id. at 1567; Fikes, supra, 79 F3d at 1084.


 Supra, 888 F2d at 1567.


 117 F3d 449, 458 (11th Cir. 1997).


 19 F3d 573, 577-578 (11th Cir. 1994).


 Supra, 32 F3d at 1540.